Dear Senate Giles,
¶ 0 The Attorney General has received your letter asking for an official opinion addressing, in effect, the following questions:
1. Pursuant to Oklahoma Constitution Article V, Section 17A,when does the 12-year term limitation begin for legislators?
2. Do the provisions of Oklahoma Constitution Article V,Section 17A apply to years served as a Legislator prior to theeffective date of this provision?
 I.
¶ 1 Both of your questions deal with the newly enacted ArticleV, Section 17A of the Oklahoma Constitution, which was passed by the voters in 1990 as State Question 632. This new section of the Constitution provides as follows:
  Any member of the Legislature who is elected to office after the effective date of this amendment shall be eligible to serve no more than 12 years in the Oklahoma State Legislature. Years in Legislative office need not be consecutive and years of service in both the Senate and the House of Representatives shall be added together and included in determining the total number of Legislative years in office. The years served by any member elected or appointed to serve less than a full Legislative term to fill a vacancy in office shall not be included in the 12-year limitation set forth herein; but no member who has completed 12 years in office shall thereafter be eligible to serve a partial term. Any member who is serving a Legislative term in office or who has been elected or appointed to serve a term in office on the effective date hereof shall be entitled to complete his or her term and shall be eligible to serve an additional 12 years thereafter. This amendment shall be effective on the 1st day of the year following its adoption.
¶ 2 Your first question deals with the effective date of this new section of the Constitution and specifically how this new section of the Constitution relates to Legislators in the midst of a term upon the effective date of this section. Article V, Section 17A states that it becomes effective on the 1st day of the year following its adoption. Since this provision was adopted in 1990, it became effective January 1, 1991. We must also discuss which Legislators were serving a term on January 1st of 1991. That means we must establish when the terms of office begin for State Senators and State Representatives.
¶ 3 Oklahoma's original Constitution set out precisely when the terms for State Senators and Representatives began. Pursuant to Okla. Const. Article V, Section 9 (now repealed), State Senators served four-year terms beginning on the 15th day after the November general election. See, Okla. Const. Article V, Section 9
(1961 Okla. Stat.). Senators' terms ended in November before the state executive officers began their terms in January. Gragg v.Dudley, 289 P. 254 (Okla. 1930). Pursuant to Okla. Const. Article V, Section 10 (now repealed), members of the State House of Representatives served two-year terms which also began on the 15th day following the November general election. Okla. Const. Article V, Section 10 (1961 Okla. Stat.).
¶ 4 Both of these sections of the Constitution were repealed in 1964. Currently the State Constitution simply provides that State Senators serve four-year terms. Okla. Const. Article V, Section9A. State Representatives serve two-year terms. Okla. Const. Article V, Section 10A. However, immediately after the specific term provisions were deleted from the Constitution in 1964, the Legislature simply put the same term requirement into the statutes for the State Senate. By statute, senators began their term on the 15th day after the November general election. 1965 Okla. Sess. Laws, c. 531, 2. The Legislature has provided specific terms for senators beginning on the 15th day following the November general election since that time. 1971 Okla. Sess. Laws, c. 81, 3; 14 Ohio St. 80.11 (1981).
¶ 5 While the Legislature has not been as specific for the terms of State House members, it appears that the terms for State Representatives also begin on the 15th day following the November general election. When the Legislature passed its apportionment Act of 1971, the Legislature created new house districts which became operative on the 15th day following the 1972 election. The legislation went on to state that the 1972 elections were to be based on the new districts created in the 1971 Legislation. 1971 Okla. Sess. Laws, c. 118, 5. Similarly, when the Legislature apportioned itself again in 1981, the Legislation provided that the State representative districts became operative on the 15th day following the general election of November, 1982, but that the 1982 elections would be conducted pursuant to these new Representative districts. 14 Ohio St. 120 (1981).
¶ 6 While the legislation does not specifically state that the Representatives' terms of office begin on the 15th day following the November general election, it appears that the State House of Representatives has, in practice, taken the position for some time that the terms begin on the 15th day following the November general election. The House Journals from 1983, 1985, 1987 and 1989, all establish that newly elected house members have taken their oath of office and begun their terms 15 days after the general elections of that year. See, 1983 Okla. House Journal, pp. 4-5; 1985 Okla. House Journal, pp. 4-5; 1987 Okla. House Journal, pp. 5-6; and 1989 Okla. House Journal; pp. 5-6.
¶ 7 The Oklahoma Constitution provides that the Legislature may exercise its power on any legitimate subject unless the Constitution forbids it. Okla. Const. Article V, Section 36;State ex. rel. Oklahoma Tax Commission v. Daxon, 607 P.2d 683
(Okla. 1980). Since the Constitution no longer provides the specific time when State Legislators' terms begin, the Legislature is free to establish when terms begin. This is consistent with the provision of the Constitution which makes each House of the Legislature the sole and exclusive judge of the election, returns and qualifications of its members. Okla. Const. Article V, Section 30; Daniel v. Bound, 85 P.2d 759 (Okla. 1938).
¶ 8 The State Senate is composed of 48 districts. 14 O.S.80.12 (1981). Senators from even-numbered districts were elected in 1982 and every four years thereafter. Senators from odd-numbered districts were elected in November of 1980 and every four years thereafter as well. Therefore, Senators from odd-numbered districts who were elected in 1988 and who were in office on January 1, 1991, can be considered as serving a "Legislative term" on the effective date of Okla. Const. ArticleV, Section 17A. These senators may finish their terms and still be permitted to serve an additional 12 years in the Legislature in the future. The State Senators who were elected from even districts and elected in 1990, began their terms in November of 1990. If they were in office on January 1, 1991, they also can be considered as serving legislative terms on the effective date of Article V, Section 17A. Such Senators may finish out their terms and still be eligible to serve an additional 12 years thereafter.
¶ 9 Every House member began their new term of office in November of 1990. Those House members serving on January 1, 1991, may finish out their current terms and still be eligible for an additional 12 years in the Legislature thereafter.
 II.
¶ 10 Your second question deals with persons who may have served in the Legislature in years past, but who were not in the Legislature on the effective date of the new constitutional provision. You specifically asked whether these past years in the Legislature could possibly be included within the new 12-year term limitation created pursuant to Okla. Const. Article V, Section 17A.
¶ 11 It is clear from a reading of the new section of the Constitution, that Article V, Section 17A is to have prospective effect starting January 1, 1991. Persons who will be elected to the Oklahoma Legislature after January 1, 1991, may serve no more than 12 years in the State Legislature. In other words, Article V, Section 17A only creates a future impediment effective January 1, 1991. The new constitutional language does not expressly mandate that prior years of service be included in the 12 year limitation. Such a reading would result in a pure retroactive treatment of those years in the Legislature. Constitutional amendments generally have prospective effect. Appeal of CrescentPrecision Products, Inc., 516 P.2d 275 (Okla. 1973).
¶ 12 An interpretation of the new constitutional provision which included previous years of service in the Legislature as part of the 12-year limitation of legislative service would create an absurd result. For example a 20-year veteran in the Legislature who was in office on January 1, 1991, could serve twelve more years, but a legislator who served 20 years in the Legislature between 1966 and 1986, would be forbidden from running for the State Legislature at any time in the future. This would be an absurd result and such a result is not dictated by the wording of the new constitutional provision.
¶ 13 The provisions of the Oklahoma Constitution are construed using the usual rules of statutory construction. Cowart v. PiperAircraft Corp., 665 P.2d 315 (Okla. 1983). Where possible courts have a duty to construe statutes to avoid absurd results.LeFlore v. Reflections of Tulsa, Inc., 708 P.2d 1068 (Okla. 1985). In our view, Article V, Section 17A only applies to years served in the Legislature after January 1, 1991. Years served and completed prior to January 1, 1991 will not be counted as years served in the Legislature for purpose of Article V, Section 17A.
¶ 14 It is, therefore, the official opinion of the AttorneyGeneral that:
1. Legislative terms begin on the 16th day following theNovember general elections. 14 Ohio St. 80.11 and 14 Ohio St. 120(1981). State Senators who were elected at the general electionsof 1988 and 1990, and who were in office on January 1, 1991, mayfinish their term in office and still be eligible to serve anadditional 12 years in the Legislature pursuant to Okla. Const.Article V, Section 17A. Members of the State House ofRepresentatives who were elected at the general election ofNovember 1990, and who were in office on January 1, 1991, mayfinish out their terms, which will end in November of 1992, andstill be eligible to serve an additional 12 years in theLegislature thereafter.
2. Okla. Const. Article V, Section 17A, creates a 12-year termlimitation for service in the State Legislature beginning January1, 1991. Persons elected to the State Legislature after January1, 1991, shall be limited to 12 years of service in the StateLegislature. Persons who served in the State Legislature prior toJanuary 1, 1991, and who were not in office on January 1, 1991,will still be eligible to serve an additional 12 years in theState Legislature after that date.
ROBERT H. HENRY ATTORNEY GENERAL OF OKLAHOMA
THOMAS L. SPENCER ASSISTANT ATTORNEY GENERAL